

116 S4686 IS: Legacies of War Recognition and Unexploded Ordnance Removal Act
U.S. Senate
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4686IN THE SENATE OF THE UNITED STATESSeptember 24, 2020Ms. Baldwin introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo recognize the refugee and immigrant communities from Cambodia, Laos, and Vietnam including the Hmong, Cham, Cambodian, Iu-Mien, Khmu, Lao, Montagnard, and Vietnamese Americans who supported and defended the Armed Forces during the conflict in Southeast Asia, authorize assistance to support activities relating to clearance of unexploded ordnance and other explosive remnants of war, and for other purposes.1.Short titleThis Act may be cited as the Legacies of War Recognition and Unexploded Ordnance Removal Act.2.Recognition of the Hmong, Cham, Cambodian, Iu-Mien, Khmu, Lao, Montagnard, and Vietnamese American communities who supported and defended the Armed Forces in Southeast Asia(a)FindingsCongress finds the following:(1)Many Hmong, Cham, Cambodian, Iu-Mien, Khmu, Lao, Montagnard and Vietnamese Americans— (A)fought and died with United States Armed Forces during the conflict in Southeast Asia in the 1960s and 1970s;(B)rescued United States pilots shot down in enemy-controlled territory and returned the pilots to safety;(C)gathered and provided to the United States Armed Forces intelligence about enemy troop positions, movement, and strength; and(D)provided food, shelter, and support to the United States Armed Forces.(2)The National Armed Forces of Cambodia facilitated the evacuation of the United States Embassy in Phnom Penh on April 12, 1975, by continuing to fight Khmer Rouge forces as they advanced upon the capital.(3)A tragic legacy of the conflict in Southeast Asia is the lethal risk posed by unexploded ordnance (UXO) in Vietnam, Laos, and Cambodia that still litter forests, rice fields, villages, school grounds, roads, and other populated areas—hindering development and poverty reduction efforts.(4)Vietnam remains one of the world’s most contaminated countries, with an estimated 800,000 tons of UXO left over from the conflict in Southeast Asia that ended more than 40 years ago. Since 1975, mine and UXO accidents have caused more than 100,000 casualties, including 40,000 deaths of Vietnamese civilians. (5)From 1964–1973, the United States dropped more than 2,000,000 tons of bombs on Laos during American operations to disrupt North Vietnamese military supply routes. As a result, Laos is the most heavily bombed country per capita in the world. Much of the country’s land remains contaminated with tens of millions small, unexploded cluster munitions. Since the end of the conflict, UXO have injured or killed more than 25,000 civilians in Laos.(6)Cambodia suffers from one of the highest rates of landmine and UXO accidents in the world. Over 64,000 Cambodians have been killed or injured by UXO and other explosive remnants of war since 1979, with an average of one casualty every week.(7)The United States is the world’s leading financial supporter of demining and UXO removal programs. Since 1993, the United States has provided more than $3,700,000,000 in assistance to locate and destroy UXO and other explosive remnants of war in more than 100 countries, including more than $148,000,000 in Vietnam, $230,000,000 in Laos, and $150,000,000 in Cambodia. (b)Sense of CongressIt is the sense of Congress that—(1)the Hmong, Cham, Cambodian, Iu-Mien, Khmu, Lao, Montagnard, and Vietnamese Americans deserve recognition for their support and defense of the Armed Forces during the conflict in Southeast Asia; and(2)the United States should continue to support activities to clear UXO and other explosive remnants of war in Vietnam, Laos, and Cambodia, and strengthen people-to-people ties and reaffirm America’s long-standing commitment to Southeast Asia. 3.Authorization of assistance for Vietnam, Laos, and Cambodia(a)In generalThe President is authorized to provide humanitarian assistance for programs to support the activities described in subsection (b).(b)Activities supportedActivities that may be supported by assistance under subsection (a) include the following:(1)Developing national surveys of unexploded ordnance (UXO) and other explosive remnants of war in Vietnam, Laos, and Cambodia.(2)Providing for clearance of such UXO and other explosive remnants of war.(3)Providing assistance for capacity building, risk education, and assistance to survivors, including medical assistance and prosthetic devices, in Vietnam, Laos, and Cambodia related to both UXO and other explosive remnants of war. (c)CoordinationIn carrying out this section, the President shall seek to consult, partner, and coordinate with international organizations, civil society, donor governments, and other stakeholders, as appropriate, to leverage their expertise, financial support, and resources to minimize duplication of efforts and maximize the efficient and effective provision of United States assistance.(d)Briefings(1)Annual briefingsThe President shall provide annual briefings to the appropriate committees of Congress on activities undertaken in accordance with this section.(2)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means—(A)the Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate; and (B)the Committee of Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives.(e)Authorization of appropriationsThere is authorized to be appropriated to the President to carry out this section $100,000,000 for each of fiscal years 2021 through 2025. 